Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 132 Affidavit by Jurgen Debaveye filed on 1/26/2022 has been acknowledged and fully considered. 
The Information Disclosure Statements filed on 1/26/2022 and 2/2/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

The application has been amended as follows: 
Claim 2 is amended to correct a typographic error: 
In line 2, the phrase “original_MIR162” has been replaced with ---original MIR162--- (the underline is replaced with a space). 

In summary, claim 2 is amended. 
Claims 1-10 are allowed. 

Reasons for allowance: 
The amendments of claims on 1/26/2022 by applicant overcame all the previous rejections. 
Prior art does not teach any sequence 100% identical to SEQ ID NO: 43 (comprising SEQ ID NO: 40), or the claimed specific modification to ATCC PTA-8166/original MIR162 locus or to SEQ ID NO: 1, or transgenic maize cell, seed and plant thereof.  
 Prior art also does not teach, suggest or provide any motivation of retaining the NOS terminator while removing the PMI gene. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663